Gray, C. J.
The only contract between the parties, which the testimony of the plaintiff tended to prove, was that the defendant promised to pay him the commission sued for, if he sold the land for her at a certain price. There was no evidence of usage, or that the defendant agreed that the plaintiff should have the exclusive right to sell the land; and no evidence that would warrant the jury in finding that the purchaser either came to an agreement with the plaintiff to take the land at that price, or bought the land upon information received from him. One broker, who is unsuccessful in effecting a sale, does not become entitled to a commission upon the success of another. It was therefore rightly ruled that this action could not be maintained. McGavock v. Woodlief, 20 How. 221. Earp v. Cummins, 54 Penn. St. 394. Wylie v. Marine National Bank, 61 N. Y. 415 Loud v. Hall, 106 Mass. 404, 407. Judgment on the verdict.